Citation Nr: 0323097	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  92-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as residuals of exposure to 
ionizing radiation.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from September 1942 to March 
1947.  He died in July 1990; the appellant is his widow.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1991 rating 
decision of the Department of Veterans Affairs (VA), Waco, 
Texas, regional office (RO), that denied service connection 
for the cause of the veteran's death.  The case was remanded 
to the RO for further development by the Board in September 
1994.  

Thereafter, the case was returned to the Board and a decision 
was issued in July 1998 which denied the appellant's claim 
for service connection for the cause of the veteran's death 
on the basis that the appellant had failed to submit evidence 
of a well grounded claim.  Subsequently the appellant 
appealed this issue to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2000, the Court entered 
an Order which vacated the Board's July 1998 Decision and 
remanded the case for readjudication in light of the 
enactment of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) [hereinafter VCAA].

During the pendency of the appeal of the above issue, the RO 
in a rating decision dated in February 2000, denied the 
appellant's claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1151.  A July 2001 rating decision denied the 
appellant's claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  The appellant has perfected appeals with 
respect to both of these issues.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  There is no evidence of radiation exposure inservice.

3.  The veteran's death was caused by pancreatic cancer, 
which occurred many years following his discharge from 
service.  There is no competent evidence relating this cancer 
to any inservice occurrence or event.

4.  There is no competent evidence to indicate that the 
veteran's service connected anxiety disorder, sinusitis, or 
residuals of right inguinal herniorrhaphy, caused or 
materially contributed to his death.

5.  The weight of the medical evidence of record is against a 
finding that the veteran's death from pancreatic cancer is 
attributable to VA treatment or medical care.

6.  A February 1981 rating decision that reduced a 70 percent 
rating for anxiety reaction to 50 percent disabling, and 
terminated a total rating based on individual 
unemployability, was based on the correct facts, and 
correctly applied regulatory provisions extant at the time; 
the evidence of record clearly warranted the conclusion that 
sustained improvement had been demonstrated.

7.  At the time of the veteran's death, he did not have a 
service- connected disability that was continuously rated 
totally disabling for a period of more than 10 years 
immediately preceding his death; the medical evidence of 
record does not demonstrate that the veteran was entitled to 
either a schedular 100 percent evaluation for his service 
connected disability, or a total rating based on individual 
unemployability during the 10 year period prior to his death.


CONCLUSIONS OF LAW

1.  Cancer of the pancreas was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).  


2.  The cause of the veteran's death is not related to 
service or to a service-connected disorder.  38 U.S.C.A. 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2002).

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2002).

4.  The February 1981 rating decision that reduced the 
veteran's 70 percent rating for anxiety reaction and 
terminated a total rating based on individual unemployability 
was not clearly and unmistakably erroneous.  38 U.S.C. § 4005 
(1976); 38 C.F.R. § 3.105 (1980); currently 38 U.S.C.A. § 
5109A (West Supp. 2002); 38 C.F.R. § 3.105 (2002).

5.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318(b)(1) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law, in part, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The appellant was notified in the May 
1991 statement of the case (SOC) and the August 2002, 
February 2003, and March 2003 supplemental statements of the 
case (SSOCs) of the laws and regulations pertaining to her 
claims.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claims, and the appellant has been adequately informed as to 
the type of evidence that would help substantiate her claims. 

In June 2001, the Board remanded the case for additional 
development.  An August 2002 SSOC provided the appellant with 
the provisions of the VCAA and informed her of the type of 
evidence necessary to substantiate her claims.  It specified 
what evidence and information was necessary for her to 
submit.  The RO obtained a medical opinion in January 2002, 
and information from the Defense Threat Reduction Agency in 
April 2002.  The appellant and her representative were 
provided a copy of this evidence and requested to submit 
additional argument or evidence in response.  In April 2003, 
her representative indicated that no additional argument 
would be provided.  The appellant has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, an additional remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Cause of the Veteran's Death

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2002).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 2002).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cancer became manifest to 
a degree of 10 percent or more within one year from the date 
of the veteran's termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The veteran's death certificate indicates that he died in 
July 1990 at the age of 68.  The cause of death listed is 
pancreatic cancer with liver metastasis.  VA medical records 
reflect that the veteran was diagnosed with cancer of the 
pancreas, with metastases to liver, during a VA 
hospitalization from April to May 1990.  It was determined 
that the cancer was unresectible and too advanced to be 
treated with either radiation or chemotherapy.  He was 
provided treatment for pain relief but his prognosis was 
terminal throughout the course of treatment until his death 
in July 1990.

At the time of his death, the veteran was service-connected 
for the following disabilities: anxiety disorder, with a 50 
percent rating; and sinusitis and residuals of right inguinal 
herniorrhaphy, both assigned noncompensable ratings.

The appellant contends that the veteran was exposed to 
radiation during service and that this purported exposure 
caused the pancreatic cancer which resulted in his death.  
She alleges that she was told by the veteran that he was 
exposed to radiation inservice while participating in nuclear 
weapons testing at the White Sands testing site in 1946 or 
1947.

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation prior 
to March 26, 2002 are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia 
(manifest at any time after exposure), thyroid cancer, breast 
cancer, lung cancer, bone cancer (manifest within 30 years 
after exposure), liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts (manifest 6 months or more after 
exposure), non-malignant thyroid nodular disease, ovarian 
cancer and parathyroid adenoma.  38 C.F.R. § 3.311(b).  Other 
claimed diseases may be considered radiogenic if the claimant 
has cited or submitted competent scientific or medical 
evidence which supports that finding.  38 C.F.R. § 
3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

In this case, the diagnosis of pancreatic cancer is 
established.  The disease was not present in service or 
within the first postservice year.  There is no competent 
evidence relating pancreatic cancer to service.  Therefore, 
the issue turns on whether the veteran was exposed to 
ionizing radiation during service.  The veteran's service 
personnel records reflect that he had active service from 
September 1942 to March 1947.  There is no indication in 
either his service personnel or his service medical records 
that he was exposed to ionizing radiation or otherwise 
exposed to a carcinogen during service.

The RO requested verification and information from the 
Defense Nuclear Agency (DNA) of the veteran's alleged 
radiation risk activity.  The negative responses, dated in 
January 1991 and March 1995, indicated that during the 
veteran's first tour of active duty (September 1942 through 
November 1, 1945) he had served with the Army Medical Corps.  
He reenlisted at Camp Naxey, Texas.  The 1882nd Service 
Command Unit was stationed with the Army hospital at Camp 
Naxey.  He was discharged from Sandia Base in Albuquerque, 
New Mexico in March 1947.

The DNA stated that the only atomic weapon test performed in 
the state of New Mexico in the 1940s was Project TRINITY.  
TRINITY was detonated at a remote section of the Alamogordo 
Bombing Range (later known as "White Sands Missile Range") 
on July 16, 1945.  As noted above, the veteran was assigned 
to Camp Naxey, Texas, during the relevant time period.  Unit 
morning reports mentioned the veteran only on August 30 and 
again when he reenlisted.  "They d[I]d not indicate that he 
was sent on temporary duty to Project TRINITY, and historical 
records do not document his presence at TRINITY Site."

Both the DNA responses and a letter of June 1991 from the 
Department of the Army, indicated that although there were no 
nuclear tests performed at White Sands Test Site after 
TRINITY, White Sands was and still is a test site for many 
conventional and experimental weapons systems.  In 1946 and 
1947 extensive training was conducted at that site in 
preparation for nuclear tests that were later conducted in 
Nevada.  As part of that training, large amounts of ordinary 
explosives were used to imitate a nuclear test, but no 
nuclear tests were conducted during that time at the 
Alamogordo Bombing Range (now White Sands Missile Range).  
From this information, it must be concluded that the veteran 
was not exposed to radiation risk activity during his 
service.  

These findings were confirmed in an April 2002 statement from 
the Defense Threat Reduction Agency (DTRA).

There is also of record a letter of June 1997, from the 
Radiation Experiments Command Center (RECC), Department of 
Defense, in response to the appellant's inquiry as to the 
veteran's possible participation in a human radiation 
experiment during his service in the Army or later at a VA 
medical facility.  The RECC, in its response, stated that 
"there is no indication that the DoD sponsored or conducted 
any experiments at White Sands or at any of the VA medical 
facilities [the appellant] mentioned."

Based upon the foregoing, the Board concludes that the 
evidence does not establish that the veteran was exposed to 
ionizing radiation in service.  Thus, entitlement to service 
connection under 38 C.F.R. § 3.311 is not established.  

The appellant has also claimed that service connection is 
warranted for the veteran's death on a non-radiation basis.  
However, the record contains no medical evidence that would 
tend to establish that the veteran's pancreatic cancer began 
within one year from the date of his discharge from service 
in March 1947.  His pancreatic cancer was not diagnosed until 
April or May 1990.  The medical records which reflect a 
diagnosis of pancreatic cancer and track the disease's 
subsequent progression do not offer an opinion regarding the 
causation of this disease which led to the veteran's death in 
July 1990.  

A January 2002 statement from a VA physician who reviewed the 
medical records noted that it was his opinion that there was 
no exposure or condition that occurred in the military which 
contributed to the veteran's death.  He continued:

No one can state what caused this 
patient's cancer.  We can only say that 
within a reasonable medical certainty, it 
did not occur as [a] result of his 
military service.

Thus, the appellant's allegations that the veteran's cancer 
first manifested in service, or that his service connected 
anxiety disorder otherwise materially contributed to his 
death, are not supported by competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is 
likewise, no evidence submitted that would substantiate a 
finding that the veteran had any inservice exposure to 
radiation as alleged by the appellant.  The RO undertook 
additional development of records and there remains no 
verification that the veteran had any radiation exposure 
during service.

38 U.S.C.A. § 1151

The appellant contends that VA failed to provide the veteran 
with special testing that might have revealed the existence 
of his pancreatic cancer as early as August 1989, and that if 
such testing had been conducted, he could have had a longer 
survival period.  She contends that VA's failure to 
administer the testing resulted in the veteran's death, and 
that she should receive DIC benefits based on qualifying 
death under the provisions of 38 U.S.C.A. § 1151.

38 U.S.C.A. § 1151 (West 1991), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including DIC, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

The Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims. 60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West Supp. 1998); see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The appellant's request for benefits pursuant to the 
provisions of section 1151 was made in 1991.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, her claim must be adjudicated under the version 
of section 1151 extant before the enactment of the statutory 
amendment, i.e., neither VA fault nor an event not reasonably 
foreseeable is required for her claim to be granted.

The veteran was seen in a VA outpatient clinic in August 
1989, with complaints of episodes of vomiting, aching all 
over, and abdominal swelling.  The veteran was examined and 
laboratory and X-ray studies were conducted.  Peptic ulcer 
disease was diagnosed, as well as rule out cholelithiasis.  
Ultrasound of the gallbladder was conducted.  In follow-up 
visits later in August 1989, in December 1989, and in 
February 1990, the veteran did not note gastrointestinal 
complaints.  On the August 31, 1989, follow-up visit, the 
veteran reported improvement of his abdominal pain with 
Tagamet.

The veteran was admitted to the Bonham VA Hospital in April 
1990, with a two week history of epigastric pain radiating to 
the back.  He noted that he had experienced this pain over 
the past year, but that it had always resolved spontaneously.  
He was transferred to the Dallas VAMC in April 1990, and 
subsequently, a sonogram revealed a possible liver mass and 
questionable posterior abdominal mass.  CT scan showed a mass 
in the pancreas.  Biopsy in May 1990 revealed adenocarcinoma 
of the pancreas.  It was determined that the cancer was 
unresectable and too advanced to be treated with either 
radiation or chemotherapy.  He was provided treatment for 
pain relief but his prognosis was terminal throughout the 
course of treatment until his death in July 1990.

The appellant submitted a statement dated in October 2000, 
from J.F.P., M.D., a physician who reviewed the veteran's 
records.  Dr. P. stated that a special test that could have 
been performed in August 1989 would have been an ultrasound 
of the abdomen, a barium swallow, an upper gastrointestinal 
series, and a CT of the abdomen.  However, he noted that 
while the veteran had lost five pounds during August 1989, 
and continued to complain of abdominal swelling, his pain 
symptoms had improved with Tagamet, and the VA physicians had 
determined that he did not need an upper gastrointestinal 
series or an upper gastrointestinal endoscopic study.  Dr. P. 
stated that had the veteran's cancer been detected in August 
1989, if it indeed was present at that time, it would have 
been possible to treat it with surgery and radiation.  
However, even if the cancer had been detected while still 
resectable, the five year survival rate was only 10 percent.  
Dr. P. stated that the veteran did not present with jaundice 
or any major liver abnormalities.  Aside from jaundice, the 
most common complaints for pancreatic cancer are pain and 
weight loss, and these symptoms are usually present for 
longer than two months before the tumor is diagnosed.  Dr. P. 
stated that since jaundice was not present in this case that 
the tumor mass was likely in the body of the tail of the 
pancreas rather than the head of the pancreas, making it more 
difficult to diagnose.  Dr. P. stated that while it was 
possible that the veteran's August 1989 complaints were the 
very first presentation of his pancreatic cancer, he did 
improve with Tagamet and the cessation of his sodium 
salicylate, and made no further complaints in the visits in 
December 1989 and February 1990, although his weight loss was 
evident.

In a January 2002 statement, a VA physician stated that:

Based on my review of the medical records 
I... do not believe that there was a lack 
of timely diagnosis.  Pancreatic cancer 
[is] one of the most rapidly growing 
tumors.  Almost invariably it is 
extensive and unresectable when the 
diagnosis is made.

There is no medical evidence that establishes any lack of 
timely diagnosis of the veteran's pancreatic cancer, or that 
shows any lack of proper care associated with his August 1989 
treatment.  While it has been suggested that additional 
diagnostic testing could have found cancer in the previous 
year, which possibly could have been treated, it was conceded 
that his gastrointestinal complaints were evaluated and 
improved with medication.  The veteran was not jaundiced, and 
he did not exhibit symptoms sufficient to diagnose pancreatic 
cancer.  From the private physician's statement, it can not 
be concluded that pancreatic cancer was present in 1989 or 
that VA treatment could be implicated in the veteran's death.  
He did not report gastrointestinal symptoms again until April 
1990 at which time the diagnostic testing that resulted in 
his diagnosis in May 1990 was begun.

Thus, the appellant's allegations that the veteran's cancer 
was not properly diagnosed by VA are not supported by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Accordingly, the Board finds that is has not been shown that 
the veteran's death from pancreatic cancer is in any way 
attributable to VA treatment or medical care.  In view of 
this finding, the Board concludes that entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 is not 
established.

38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (in effect 
prior to January 21, 2000), DIC shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met: 1) the veteran's death was not 
caused by his own willful misconduct; and 2) the veteran was 
in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disability that either: i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  
38 C.F.R. § 3.22 (1999).

The appellant's claim for DIC under 38 U.S.C.A. § 1318 was 
made in Court pleadings received in November 1999.  Her 
contention is that the RO's February 1981 rating decision 
that reduced the veteran's 100 percent disability evaluation 
contained clear and unmistakable error (CUE), and that but 
for that he would have been in receipt of a continuously 
rated unemployability rating for a period of 10 or more years 
immediately preceding his death.

Review of the record shows that a December 1975 rating 
decision increased the evaluation of the veteran's service 
connected anxiety reaction to 70 percent, effective January 
1975.  That same rating decision granted a total rating based 
on individual unemployability, from February 15, 1975.  

In a February 1981 rating decision, the RO determined that 
the rating of the veteran's service connected anxiety 
reaction should be reduced to 50 percent disabling.  The RO 
also terminated the veteran's total rating based on 
individual unemployability effective April 30, 1981.  The 
veteran did not perfect an appeal as to reduction, and it 
became final.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction will be final and binding on 
all field offices of the Veterans Administration as to 
conclusions based on evidence on file at that time and will 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105.  38 C.F.R. § 3.104(a) (1980).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
in the prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the laws and regulations governing 
reduction of disability evaluations, and concludes that the 
February 1981 rating decision did not contain CUE.

The February 1981 rating action was based upon a January 1981 
VA examination report.  Neither the rating decision nor the 
statement of the case issued in June 1981 cited or applied 
the provisions of 38 C.F.R. §§ 3.343, 3.344 (1980) in 
reducing the rating of the veteran's service connected 
anxiety reaction, or in terminating the total rating based on 
individual unemployability. 

In 1981, as now, 38 C.F.R. § 3.343 required that actual 
employability be established by clear and convincing evidence 
prior to reducing a 100 percent rating based on individual 
unemployability.  Similarly, under 38 C.F.R. § 3.344, where, 
as here, the disability rating was in effect for five years 
or more, a reduction in rating was warranted only if medical 
evidence discloses that there has been sustained material 
improvement in the condition and it is reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Furthermore, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a).

As noted above, the February 1981 reduction of the veteran's 
70 percent evaluation for anxiety reaction was based upon a 
single, January 1981, VA examination.  The appellant 
essentially contends that since the RO failed, in the 
February 1981 rating decision, to follow the provisions of 38 
C.F.R. §§ 3.343 and 3.344, the regulatory provisions were 
incorrectly applied and the reduction of the 70 percent 
rating for anxiety reaction and the termination of the total 
rating based on individual unemployability were clearly and 
unmistakably erroneous.  

The Court has held that a disability rating may be reduced 
based on only one medical examination "in those instances 
where all the evidence of record warrants the conclusion that 
sustained improvement has been demonstrated."  Greyzck v. 
West, 12 Vet. App. 288 (1999).  In Greyzck, a doctor's 
medical conclusion that the appellant had only slight, if 
any, vocational or social impairment was supported by the 
evidence reported by the veteran himself:  

Based on the Court's review of the record 
on appeal, evidence that the condition 
had not undergone sustained improvement 
did not exist in the veteran's claims 
file in 1961.  Therefore, the Board's 
determination, that "the [VARO's] 
conclusion that the veteran had 
experienced significant improvement in 
social and industrial adaptability, based 
upon the results of the single July 1961 
examination, was not . . . erroneous," 
was not "arbitrary, capricious, an abuse 
of discretion, or otherwise not in 
accordance with law."

Greyzck, supra, at 292.

In the present case, the January 1981 examination report 
noted that the veteran had never been hospitalized for 
psychiatric reasons.  The examiner noted:

He sleeps well and even though he states 
that he suffers from "very bad 
depression" the examiner was not 
impressed with it at all after 
questioning him about the details.  It 
seems that the veteran has brief 
transient periods when he feels low but 
no significant lasting depression.  The 
examiner got the distinct impression that 
the veteran tends to dramatize and 
exaggerate his problems which were not 
all that significant.

The veteran reported that his marriage was good.  He stated 
that he had not worked since 1975, when he started receiving 
unemployability benefits.  The veteran stated that "I don't 
even feel like working.  I have headaches...my hands are not 
strong anymore.  I can't live without my heart medications...I 
would have a hard time getting a job with medical problems."  
The veteran reported that he spent much time at home 
practicing music with his 17 year old son, and that the two 
of them gave music performances at nursing homes on an 
average of four or five nights per week.  He had a few 
friends, and enjoyed fishing and working on his car.  The 
examiner stated that the veteran appeared to have developed a 
great deal of dependency on his VA compensation, and was 
afraid to lose it.  

He seems to have no significant 
psychiatric distress, even though he 
claims to be nervous and irritable.  His 
functional level seems to be fairly good 
as evidenced by history given earlier.  
Affect is appropriate with no significant 
depression or elation.  Intellectual 
functions are in the average range.  
Cognition, sensorium, and judgment are 
intact.

The diagnosis was: anxiety reaction, chronic, previously 
diagnosed, mild to moderate at this time.  Veteran's 
psychiatric incapacitation is no more than moderate.

Based on these examination findings, the RO in the February 
1981 rating decision could properly have determined that the 
January 1981 VA examination constituted evidence of sustained 
material improvement in the veteran's psychiatric condition 
and that it was reasonably certain that the improvement would 
be maintained under the ordinary conditions of life.  
Furthermore, the RO could properly have determined that 
reduction based on one examination was appropriate, and that 
all the evidence of record clearly warranted the conclusion 
that sustained improvement and employability had been 
demonstrated by clear and convincing evidence; the veteran's 
own report of his reasons for not working, and particularly 
his account of his musical activities, would support such a 
determination.  The statements of the examiner to the effect 
that the veteran exaggerated his complaints, and did not 
actually manifest significant psychiatric symptoms, and that 
his current disability was no more than moderate, provide an 
adequate basis for the RO's conclusion.  Greyzck, supra.

Since the February 1981 rating decision was not based upon 
incorrect facts, and it did not incorrectly apply the extant 
statutory or regulatory provisions, the Board concludes, that 
it did not contain CUE.  See Damrel, supra.; Russell, supra.  
Thus, restoration of the veteran's 70 percent schedular 
evaluation for anxiety reaction and the total rating based on 
individual unemployability is not appropriate on that basis.  

The Board notes that the appellant's representative has 
contended that she may have raised an informal claim for 1318 
benefits in her July 1991 hearing testimony.  As shown below, 
even assuming that the July 1991 hearing testimony could 
constitute an informal claim for § 1318 benefits, the 
appellant's claim would fail.

The language "entitled to receive" in § 1318 has been 
interpreted by case law.  In Green v. Brown, 10 Vet. App. 111 
(1997), the Court discussed the applicable law and regulation 
in section 1318(b) and 38 C.F.R. § 3.22(a), and determined 
that a CUE claim was not the sole way for a survivor to show 
the veteran's entitlement as of the time of his death.  The 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service connection related issue 
based on evidence in the claims folder or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate 1318 
entitlement, finding that the appellant was entitled to 
adjudication of her section 1318 "entitled to receive" 
claim as though it were a claim brought by the veteran prior 
to his death without regard to any prior disposition of those 
issues during the veteran's lifetime.  However, the Court 
indicated that 38 C.F.R. § 20.1106 appeared to preclude such 
consideration in terms of section 1318 claims.  38 C.F.R. 
§ 20.1106 did not apply in this particular case because the 
1318 claim was brought before the March 1992 effective date 
of that regulation.  Prior to March 1992, 38 C.F.R. § 19.196 
did not preclude such consideration.

Pursuant to the Court's decision in Marso v. West, 13 Vet. 
App. 260 (1999):

[A] survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) 
if (1) the veteran was in actual receipt 
of a 100% disability rating for the 
statutory period of time, (2) the veteran 
would have been in receipt of a 100% 
disability rating for such time but for 
CUE in a final VARO or BVA decision, or 
(3) if under the specific and limited 
exceptions under Carpenter ... the veteran 
was "hypothetically" entitled to a 100% 
disability rating for the required period 
of time.

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during 
his lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-3392 (Jan. 2000).

Under the current version of the regulation, even though a 
veteran died of non-service-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected 
if: 
1) the veteran's death was not the result of his own willful 
misconduct, and 2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was: i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; ii) rated by VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least 5 years immediately preceding 
death; or (iii) rated by VA as totally disabling for a 
continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2002).

As noted above, the veteran was not in actual receipt of a 
100 percent disability rating for the statutory period of 
time prior to his death and consequently, entitlement to DIC 
benefits is not appropriate on that basis.  A consideration 
of hypothetical entitlement is warranted if the appellant 
submitted her claim prior to the March 4, 1992 effective date 
of section 20.1106.  See Marso, supra.  

Assuming for the purposes of argument that the appellant did 
file an informal claim for § 1318 benefits in July 1991, 
prior to the March 1992 effective date of section 20.1106, 
the exception in Carpenter would be for application and 
consideration of hypothetical entitlement under the 
circumstances of this case would be warranted.  

Considering the evidence of record during the ten year period 
prior to the veteran's death in July 1990, the Board notes 
the January 1981 VA examination excerpted above found no more 
than moderate disability from the veteran's service connected 
psychiatric disorder.  A January 1982 VA psychiatric 
examination noted the veteran to be markedly preoccupied with 
somatic complaints, and to exhibit an air of dramatization.  
His estimated impairment of social and industrial 
adaptability was noted as moderate to marked.  The veteran's 
sinusitis and right inguinal herniorrhaphy were not shown to 
be particularly symptomatic and his overall impairment 
attributable to service-connected disability was not 
sufficient to render the veteran unemployable.  See 38 C.F.R. 
§ 4.16.  

Under the general rating formula for mental disorders in 
effect during the relevant period, a 100 percent evaluation 
was assigned for anxiety disorder when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation was assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation was assigned when there was considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when, by reason 
of psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400, prior to November 7, 1996.

Based upon the medical evidence of record, i.e., the January 
1981 and January 1982 VA psychiatric examinations, the Board 
finds no basis to conclude that the veteran was entitled to 
either a schedular 100 percent evaluation for his service 
connected anxiety reaction, or a total rating based on 
individual unemployability.  The medical evidence did not 
demonstrate more than considerable impairment of social and 
industrial adaptability based on the veteran's service 
connected anxiety disorder; he was noted to have a positive 
relationship with his wife, a few friends, and to take part 
in music performances.  The January 1981 examination report 
described the veteran's disability as no more than moderate, 
and the January 1982 report described it as moderate to 
marked.  In neither case was a severe impairment shown, nor 
did either examiner state that the veteran would be unable to 
work due to his psychiatric disability alone.

Based on this evidence, the Board concludes that the veteran 
was not "hypothetically" entitled to a 100% disability 
rating for the 10 years prior to his death in July 1990.  
Marso, supra.

Inasmuch as the Board has herein concluded that there is no 
basis for restoration of the veteran's 70 percent schedular 
evaluation for anxiety reaction and the total rating based on 
individual unemployability, those evaluations were properly 
reduced effective May 1981, and a 100 percent rating for a 
service-connected disability was not in effect, nor would it 
hypothetically have been in effect, for more than 10 years 
immediately preceding the veteran's death.  The criteria for 
payment of DIC under the provisions of 38 U.S.C.A. § 1318 
have not been met.
ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include as residuals of exposure to 
ionizing radiation, is denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

